             Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------x
CHRISTIAN SANCHEZ,

                          Petitioner,
                                                             ORDER
                  -against-
                                                             16-CV-9418 (CS)
UNITED STATES OF AMERICA,                                    10-CR-392-19 (CS)

                           Respondent.
---------------------------------------------------x

Appearances:

Randa D. Maher
Great Neck, New York
Attorney for Petitioner

Abigail Kurland
Assistant United States Attorney
New York, New York
Attorney for the United States

Seibel, J.

        Before the Court is Christian Sanchez’s petition under 28 U.S.C. § 2255, (Doc. 1003

(“Pet.”)), and his motion to amend that petition, (Doc. 1144).1 I previously disposed of two of

the three grounds raised in the petition, (see Docs. 1054, 1068, 1070, 1073, 1079, 1083), and

held in abeyance briefing on the third ground – that the residual clause of 18 U.S.C. § 924(c) is

void for vagueness –pending the Second Circuit’s decision in United States v. Barrett, 903 F.3d

166 (2d Cir. 2018), vacated, 139 S. Ct. 2774 (2019). (Doc. 1030.) Thereafter, at the request of

the parties, I held briefing in abeyance pending the Supreme Court decision in United States v.

Davis, 139 S. Ct. 757 (2019), (Docs. 1117-18), and then the Second Circuit’s decision on




        1
            All docket references are to No. 10-CR-392.
            Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 2 of 14




remand in Barrett, 937 F.3d 126 (2019) (“Barrett II”). Briefing has now been completed.

(Docs. 1004, 1147-48, 1150, 1158, 1202.)

       The Court assumes the parties’ familiarity with the record in and the procedural history

of the instant case and the underlying criminal case; the standards governing § 2255 petitions;

and the Davis/Barrett line of cases. Davis rejected a case-specific approach to determining if an

offense was a crime of violence under 18 U.S.C. § 924(c)(3)(B) – known as the residual or risk-

of-force clause – and required a categorical approach. See Barrett II, 937 F.3d at 128. Under

that approach, § 924(c)(3)(B) was found to be void for vagueness. See id. Thus, convictions

under 18 U.S.C. § 924(c)(1)(A) or (j) that were based on underlying offenses such as

conspiracies, which did not meet the requirements of 18 U.S.C. § 924(c)(3)(A) – known as the

elements or force clause – would have to be vacated. See id.2

       Petitioner argues here that four of his five convictions under §§ 924(c) or (j) must be

vacated because their underlying offenses do not meet the elements clause.3 Specifically, he

challenges his convictions on:




       2
           Section 924(c)(3) reads as follows:

(3) For purposes of this subsection the term “crime of violence” means an offense that is a felony
and—
(A) has as an element the use, attempted use, or threatened use of physical force against the
person or property of another, or
(B) that by its nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3).
       3
        Defendant does not dispute that Count 29, a § 924(c) conviction based on an underlying
narcotics conviction, should stand because it is based on a drug trafficking crime. See 18 U.S.C.
§§ 924(c)(1)(A), (c)(2).

                                                 2
          Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 3 of 14




       •Count 30, a § 924(c) charge arising from the discharge of a firearm in connection with a
       racketeering conspiracy;

       •Count 37, a § 924(j) count arising from the discharge of a firearm in connection with a
       murder conspiracy, conspiracy to assault with a dangerous weapon, attempted murder
       and murder, all in aid of racketeering and all related to the murder of Jerome Scarlett;

       •Count 39, a § 924(j) count arising from the discharge of a firearm in connection with a
       different murder conspiracy and murder in aid of racketeering, related to the murder of
       John Maldonado; and

       •Count 40, a § 924(c) count arising from the discharge of a firearm in connection with an
       assault with a dangerous weapon in aid of racketeering, relating to the shooting of “Mike
       Mike.”

       The Government concedes that Count 30 must be vacated because it rests solely on a

conspiracy count that does not meet § 924(c)(3)(A), which requires the predicate offense to have

“as an element the use, attempted use, or threatened use of physical force.” But it argues that the

remaining counts should stand for two reasons: 1) Petitioner’s vagueness challenge to those

counts was procedurally defaulted because it could have been raised on direct appeal; and

2) those counts have valid underlying non-conspiracy predicates that meet the requirements of

the elements clause. Petitioner disagrees, arguing that: 1) his procedural default should be

excused because there is cause for his failure to raise the issue on appeal and prejudice to him if

the merits are not reached; and 2) under Johnson v. United States (“Johnson I”), the term

“physical force” means “violent force – that is, force capable of causing physical pain or injury

to another person,” 559 U.S. 133, 140 (2010) (emphasis in original), and: a) attempted murder in

aid of racketeering and murder in aid of racketeering do not meet the requirements of

§ 924(c)(3)(A) under the categorical approach because they are based on state-law crimes that

can be committed without force (such as by poison) or by omission (such as by starvation); and

b) assault with a dangerous weapon in aid of racketeering does not meet the requirements of


                                                 3
          Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 4 of 14




§ 924(c)(3)(A) under the categorical approach because it is based on a state-law crime that can

be committed recklessly, without intent to use physical force (such as by driving recklessly), or

by omission (such as by failing to get medical care for a child).

I.     Procedural Default

       Failure to raise a claim on direct appeal forecloses review of that claim under § 2255,

unless the movant can show either cause and actual prejudice, or actual innocence. Bousley v.

United States, 523 U.S. 614, 622-23 (1998). This is so even if, after the conviction has become

final, there is a change in substantive law helpful to the movant. See id. at 621-22; United States

v. Thorn, 659 F.3d 227, 231-33 (2d Cir. 2011). To show cause for failure to raise the issue on

direct appeal, the movant must demonstrate an objective factor that prevented him from raising

it, such as the claim being so novel that it was not reasonably available. Bousley, 523 U.S. at

622. “[T]he question is not whether subsequent legal developments have made counsel’s task

easier, but whether at the time of the default the claim was ‘available’ at all.” Thorn, 659 F.3d at

233 (internal quotation marks omitted). If others were raising the claim at the time of direct

review, it was “available” even if it would not have succeeded in the particular court. Bousley,

523 U.S. at 622-23. To show prejudice, petitioner must show an error that “worked to his actual

and substantial disadvantage, infecting his entire trial with error of constitutional dimension.”

Murray v. Carrier, 477 U.S. 478, 494 (1986) (internal quotation marks omitted). “‘[A]ctual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623.

       It is undisputed that Petitioner did not raise a vagueness challenge to Counts 37, 39 and

40 on direct appeal, but he argues that there is cause for that failure, in that the claim was not

available at the time because Davis had not yet been decided and its predecessor, Johnson v.

United States (“Johnson II”), 135 S. Ct. 2551 (2015) – which found void for vagueness a

                                                  4
           Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 5 of 14




provision of the Armed Career Criminal Act that was similarly worded to the residual clause –

was not decided until after briefing on the appeal was concluded. (Doc. 1158 at 2-3.) I disagree.

       “Many courts in this Circuit have found that defendants’ failure to challenge their

conviction pursuant to Johnson [II] on direct appeal precludes reliance on Davis in a collateral

proceeding, because Johnson [II] provided all of the tools to construct a constitutional vagueness

challenge to a conviction under the residual clause prior to Davis.” United States v. McCarron,

No. 15-CR-257, 2020 WL 2572197, at *5 (E.D.N.Y. May 20, 2020) (internal quotation marks

omitted) (collecting cases). Neither during the two months between the decision in Johnson II

and oral argument,4 at oral argument, or thereafter did Petitioner even attempt to request

permission to include a vagueness challenge. See, e.g., United States v. Williams, 756 F. App’x

72, 76 (2d Cir.) (summary order) (Court granted motion, made after oral argument, to file

supplemental brief addressing vagueness of risk-of-force clause), cert. denied, 140 S. Ct. 189

(2019); Cassidy v. Chertoff, 471 F.3d 67, 74 n.1 (2d Cir. 2006) (after oral argument, plaintiffs

moved to file supplemental brief to address recent decision). Indeed, the Supreme Court granted

certiorari in Johnson II months before Petitioner’s opening brief in the Circuit was due. See

Thorn, 659 F.3d at 233 (claim available where, by the time of petitioner’s direct appeal, other

defense attorneys had raised the argument); see also Vilar v. United States, No. 16-CV-5283,

2020 WL 85505, at *1-2 (S.D.N.Y. Jan. 3, 2020) (assuming claim not reasonably available

where no indication that Davis or Johnson was “even close to anybody’s radar screen in 1987 or

1988”). The vagueness challenge was therefore available. Petitioner also argues that raising the

vagueness issue on appeal would have been futile because the claim would have failed under


       4
         Johnson II was decided on June 26, 2015, and oral argument on Petitioner’s case took
place in the Second Circuit on August 21, 2015.

                                                 5
           Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 6 of 14




controlling Circuit precedent at the time, (Doc. 1158 at 4), but that the claim would have been

“unacceptable to that particular court at that particular time” does not constitute cause, Bousley,

523 U.S. at 623 (internal quotation marks omitted).5

       Further, although I need not reach prejudice, there is none with respect to Counts 37, 39

and 40 because – as discussed below – the record is clear that jury, in convicting on those counts,

relied on crimes of violence that meet the elements clause of § 924(c). Petitioner does not argue

actual innocence.

       For the above reasons, the vagueness challenges to Counts 37, 39 and 40 are procedurally

defaulted.

II.    Merits

       I nevertheless reach the merits in an excess of caution.

       The Government concedes that the conspiracy predicates of Counts 30, 37, 39 and 40 can

no longer, after Davis, support a conviction under § 924(c) or § 924(j), because conspiracy to

commit a crime of violence does not fit under the elements clause, and the residual clause is void

for vagueness. But they argue that only Count 30 must be vacated, because Counts 37, 39 and

40 were predicated not just on a conspiracy to commit a crime of violence, but on actual crimes

of violence that categorically fit under the elements clause – specifically, murder and attempted

murder in aid of racketeering for Count 37, murder in aid of racketeering for Count 39, and

assault with a dangerous weapon in aid of racketeering for Count 40. I agree.


       5
        Aquino v. United States, No. 13-CR-536, 2020 WL 1847783 (S.D.N.Y. Apr. 13, 2020),
does not require a different result. It found cause where a defendant had not appealed and his
time to do so elapsed before Johnson II was decided. Here Petitioner did appeal. To the extent
Aquino relied on the fact that Second Circuit case law at the time foreclosed the vagueness
argument, see id. at *2, I respectfully find that reliance inconsistent with Bousley. See Mizell v.
United States, No. 19-CV-6849, 2020 WL 2216561, at *5 (S.D.N.Y. May 6, 2020).

                                                 6
            Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 7 of 14




       As a preliminary matter, the existence of at least one valid predicate for those counts

suffices to preserve the conviction. “In the context of § 924(c), when a conviction rests on the

use of a gun in relation to multiple predicates, and one of the predicates is later found to be

invalid, the conviction may still survive if the § 924(c) charge is clearly supported by a predicate

presenting no legal concern.” Rosario Figueroa v. United States, No. 16-CV-4469, 2020 WL

2192536, at *4 (S.D.N.Y. May 6, 2020) (internal quotation marks and alteration omitted). Here

the § 924 charges are “clearly supported” by non-conspiracy predicates, as evidenced by the

jury’s convictions for the substantive counts corresponding to those predicates. Specifically, the

jury convicted Petitioner of Count 18, which charged the murder in aid of racketeering of Jerome

Scarlett, and in convicting on Count 37 found the use of a firearm in connection with that

offense.6 Likewise, the jury convicted Petitioner of Count 21, which charged the murder in aid

of racketeering of John Maldonado, and in convicting on Count 39 found the use of a firearm in

connection with that murder.7 Finally, the jury convicted Petitioner of Count 22, which charged

assault with a dangerous weapon in aid of racketeering, and in convicting on Count 40 found that

the weapon was a firearm. There can thus be no doubt, as to all of these counts, that the jury

found the use of the firearm not just in connection with the conspiracy predicate, but with the

substantive crimes of violence as well. And given that the counts all involved shootings and


       6
         Count 37 charged a violation of § 924(j)(1), which imposes liability where a § 924(c)
violation causes a death and “the killing is murder.” 18 U.S.C. § 924(j)(1). Thus, in convicting
on that count, the jury necessarily found the murder predicate to have been proven. Count 37
was also based on the attempted murder in aid of racketeering in Count 17, which involved
Scarlett and Maldonado shooting at members of a rival gang, at Petitioner’s behest. That
attempted murder resulted in a shootout and Scarlett’s death, as charged in Count 18, after which
Sanchez, who blamed Maldonado for Scarlett’s death, ordered that Maldonado be killed, as
charged in Count 21.
       7
           Count 39 was also a charge under § 924(j)(1).

                                                  7
           Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 8 of 14




each of the three victims ended up with one or more bullets in his body, there was no view of the

evidence that would have permitted the jury to return those convictions based on any kind of

weapon other than a firearm, or to have concluded that the firearm was used only in connection

with a conspiracy. In short, “the evidence that the jury must have credited in order to convict the

Defendant of [the substantive counts] was the evidence that proved the use of a gun in

connection with th[ose counts]. Thus, Petitioner’s conviction on [the § 924(c) and § 924(j)

counts] was ‘clearly supported’ by the [substantive crime] predicate[s].” Rosario Figueroa,

2020 WL 2192536, at *5.

       Accordingly, Counts 37, 39 and 40 survive if the substantive, non-conspiracy predicates

constitute crimes of violence after Davis. Petitioner argues that they do not, because under the

categorical approach under which they must be analyzed, see Davis, 139 S. Ct. at 2328,8 they

must have an element involving physical force; Johnson I requires that physical force be violent

force, see Johnson I, 559 U.S. at 140; and under the New York statutes on which the charges of

violent crime in aid of racketeering under were based, the predicate offenses can be committed

by non-violent means, such as poison or omission. (See Doc. 1147 at 10-11.) The case law,

however, is to the contrary.

       To show that a predicate conviction is not a crime of violence “requires more than the

application of legal imagination to a state statute’s language.” Gonzales v. Duenas-Alvarez, 549

U.S. 183, 193 (2007). “It requires a realistic probability, not a theoretical possibility,” that the

statute would be applied to non-violent conduct, which in turn requires a showing of such



       8
         Under the categorical approach, the court examines the elements of the state statute at
issue to determine if they are identical to or narrower than the relevant federal statute. United
States v. Jones, 878 F.3d 10, 16 (2d Cir. 2017).

                                                   8
               Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 9 of 14




application in a real case, whether the defendant’s own or another’s. Id. A petitioner cannot

“simply hypothesiz[e] some non-violent scenario . . . that might satisfy a crime’s statutory

elements, but that is nowhere reflected in caselaw.” United States v. Scott, No. 18-163, 2021

WL 786632, at *6 (2d Cir. Mar. 3, 2021) (en banc). Plaintiff has not pointed to any such “real

case.”9

          Murder, attempted murder and assault with a dangerous weapon under New York law all

required the use of violent force in the sense “not that ‘use’ must be physical but, rather, that it

must be conscious.” Scott, 2021 WL 786632, at *8; see N.Y. Penal Law § 125.25 (second

degree murder requires “intent to cause the death of another person”); N.Y. Penal Law § 110.00

(attempt requires intent to commit the substantive crime); N.Y. Penal Law § 120.05 (assault with

a deadly weapon requires “intent to cause physical injury to another person”).10 Even if those


          9
         The closest he comes is his citation to United States v. James, 712 F.3d 79 (2d Cir.
2013), in which a defendant was charged with murder in aid of racketeering based on a murder
committed by poisoning, see id. at 86. (Doc. 1147 at 11.) But Scott made clear that poisoning is
the use of violent physical force. See Scott, 2021 WL 786632, at *3, 10 & n.19. Petitioner also
cites People v. Miranda, 612 N.Y.S.2d 65 (App. Div. 1994), which involved a failure to act
where there was a duty to do so, see id. at 65-66. (Doc. 1147 at 16.) But Scott also makes clear
that such a failure, when coupled with an intent to cause physical injury – as it is in the
predicates at issue here – is a use of violent physical force. See 2021 WL 786632, at *10-11.
Finally, Petitioner’s argument that intentional causation of injury does not necessarily involve
the use of force, (Doc. 1147 at 15), has been rejected by Scott. See 2021 WL 786632, at *6.
          10
          To the extent that Petitioner suggests that his conviction on Count 40 cannot stand
because the underlying offense – assault under New York Penal Law § 120.05 – can be
committed recklessly, he is incorrect. Section 120.05, which defines assault in the second
degree, indeed criminalizes both causing physical injury by means of a dangerous weapon with
intent to cause such injury, see N.Y. Penal Law § 120.05(2), and recklessly causing serious
physical injury by means of a dangerous weapon, see id. § 120.05(4). But § 120.05 is divisible,
see United States v. Pena, 762 F. App’x 34, 36 (2d Cir. 2019); Singh v. U.S. Dep’t of Homeland
Sec., 526 F.3d 72, 78 (2d Cir. 2008), in that it sets out elements of the offense in the alternative,
and therefore the modified categorical approach applies, Pena, 762 F. App’x at 37. Under that
approach, the court may consult a limited class of documents, such as indictments and jury
instructions, to determine which alternative formed the basis of the defendant's conviction.

                                                  9
         Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 10 of 14




offenses are committed by omission in circumstances where the law imposes a duty to act, “a

failure to act where there is a duty to act is the equivalent of affirmative action for purposes of

identifying criminal culpability.” Scott, 2021 WL 786632, at *13 (internal quotation marks

omitted) (emphasis in original).

       It is thus not surprising that the Second Circuit and courts within it have found, even

before Scott, the state-law bases for the racketeering crimes charged here as § 924(c) or (j)

predicates – murder under New York Penal Law § 125.25, attempted murder under New York

Penal Law §§ 125.25 and 110.00, and assault under New York Penal Law § 120.05 – to be

crimes of violence. See United States v. Martinez, No. 15-1384, 2021 WL 968815, at *6 n.4 (2d

Cir. Mar. 16, 2021) (Defendant “does not question whether intentional murder under New York

law is a violent crime, and neither do we.”); United States v. Smith, 813 F. App’x 662, 664-65

(2d Cir. 2020) (summary order) (assault with dangerous weapon in violation of N.Y. Penal Law

§ 120.05(2) constitutes crime of violence under elements clause); United States v. Sierra, 782 F.

App’x 16, 20-21 (2d Cir. 2019) (summary order) (attempted murder under New York law

involves use of physical force, and it follows that murder also involves use of such force), cert.

denied, 140 S. Ct. 2540 (2020); United States v. Praddy, 729 F. App’x 21, 24 (2d Cir.)

(summary order) (attempted murder unmistakably involves use of physical force); United States

v. Scott, 681 F. App’x 89, 94-95 (2d Cir. 2017 (summary order) (attempted murder is crime of


Descamps v. United States, 570 U.S. 254, 257 (2013). Here Count 22 of the indictment, which is
the violent crime in aid of racketeering underlying the § 924(c) charge in Count 40, did not
specify a subsection of § 120.05, but the jury was instructed on 120.05(1) and 120.05(2). It was
informed that the former required intent to cause serious physical injury and causation of such
injury, and that the latter required intent to cause physical injury and causation of such injury by
means of a deadly weapon or dangerous instrument. (Doc. 701 at 3954-55.) Because both
possibilities required intent, the inapplicable section permitting conviction based on recklessness
is irrelevant.

                                                  10
            Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 11 of 14




violence); United States v. Medunjanin, No. 10-CR-19, 2020 WL 5912323, at *5-6 (E.D.N.Y.

Oct. 6, 2020) (murder, attempted murder and assault under Penal Law §§ 120.05(1) and (2) are

all crimes of violence under elements clause); Boykin v. United States, No. 16-CV-4185, 2020

WL 774293, at *8 (S.D.N.Y. Feb. 18, 2020) (“[I]ntentional causation of death, as required by

N.Y. Penal Law § 125.25(1), necessarily involves the use of physical force.”); Mayes v. United

States, No. 12-CR-0385, 2019 WL 6307411, at *4 (E.D.N.Y. Nov. 25, 2019) (“Attempted

murder, under either the New York state or federal standard, requires the attempted use of

physical force.”); cf. Singh v. Barr, 939 F.3d 457, 462-64 (2d Cir. 2019) (Penal Law § 120.05(2)

requires use of violent physical force).11

       These decisions are consistent with the Supreme Court’s holding in United States v.

Castleman, 572 U.S. 1570 (2014), that “the knowing or intentional application of force is a ‘use’

of force,” id. at 170, and “the intentional causation of bodily injury necessarily involves the use

of physical force,” id. at 169. It is thus irrelevant that one could commit one of the underlying

state crimes via poison or omission. Scott, 2021 WL 786632, at *10-12; United States v.

Sanchez, 940 F.3d 526, 535-36 (11th Cir.), cert. denied, 140 S. Ct. 559 (2019); cf. Banegas

Gomez v. Barr, 922 F.3d 101, 108 (2d Cir. 2019) (poisoning involves use of physical force),

cert. denied sub nom. Gomez v. Barr, 140 S. Ct. 954 (2020). Intentional causation of death or

bodily injury – as found by the jury for each of the challenged convictions – thus necessarily

involves the use of physical force, and is a crime of violence.




       11
         While most of the cited Second Circuit decisions are summary orders, they are an
indication of that Court’s views, which this Court should not disregard, see United States v.
Tejada, 824 F. Supp. 2d 473, 475 (S.D.N.Y. 2010), particularly because they address matters of
law, see Boykin, 2020 WL 774293, at *7, and because they have been repeated.

                                                 11
           Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 12 of 14




          Because each of the New York statutes underlying the substantive violent crimes in aid

of racketeering are crimes of violence under the elements clause of 18 U.S.C. § 924(c)(3)(A) ,

and because those substantive violent crimes in aid of racketeering are therefore also crimes of

violence under that clause, and because those substantive violent crimes in aid of racketeering

underlie the challenged §§ 924(c) and 924(j) violations, those convictions remain valid.

III.      Amendment

          Petitioner wishes to amend his petition to argue that intentional murder under New York

Penal Law § 125.25 is not a proper predicate under any of the federal racketeering statutes

because it is broader than federal murder under 18 U.S.C. § 1111 or federal common-law

murder, which require malice aforethought. Conceding that any such claim is untimely, he

argues that it relates back to the claims in the original petition under Federal Rule of Civil

Procedure 15(c)(1). (Doc. 1147 at 18.) Under that Rule, amendments are deemed to relate back

to the original pleading if the claim asserted in the amended pleading arose out of the conduct,

transaction or occurrence set forth or attempted to be set forth in the original pleading. Fed. R.

Civ. P. 15(c)(1). In the habeas context, a later claim will relate back only if it is “tied to a

common core of operative facts” as the original claim. Mayle v. Felix, 545 U.S. 644, 664

(2005).

          Petitioner fails that test here. The original petition argued that the § 924(c) and (j)

convictions rested on invalid predicates because the residual clause is void for vagueness under

Davis. The proposed amendment would challenge that different counts of conviction on a

different basis. It raises an entirely new and different claim “supported by facts that differ in

both time and type from those the original pleading.” Mayle, 545 U.S. at 650. It does not matter

that it arises out of the same trial or the same events, or is of the same general type as the

                                                    12
             Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 13 of 14




original claim. See Soler v. United States, No. 05-CR-165, 2010 WL 5173858, at *4 (S.D.N.Y.

Dec. 20, 2010); Reiter v. United States, 371 F. Supp. 2d 417, 423 (S.D.N.Y. 2005). The original

complaint did not give fair notice of the new claim, see Palmer v. Phillips, No. 04-CV-1414,

2005 WL 1574655, at *2 (S.D.N.Y. July 6, 2005), and the new claim is “separate and distinct”

from the original claim, Veal v.United States, No. 97-CR-544, 2007 WL 3146925, at *6

(S.D.N.Y. October 9, 2007) (claim that attorney was ineffective in different way than originally

alleged did not relate back), aff’d, 334 F. App’x 402 (2d Cir. 2009); see Celaj v. United States,

No. 13-CV-1290, 2021 WL 323303, at *6 (S.D.N.Y. Feb. 1, 2021) (same) (collecting cases).

The new claim is thus time-barred.12

                                              Conclusion

        For the reasons stated above, the Petition is granted as to Count 30 and otherwise denied.

As Petitioner makes no substantial showing of a denial of a constitutional right except as to

Count 30, a certificate of appealability will not issue. See 28 U.S.C. § 2253; Mathews v. United

States, 682 F.3d 180, 185 (2d Cir. 2012). The Clerk of Court shall docket this Order in No. 10-

CR-392 and No. 16-CV-9418, and close No. 16-CV-9418.

        It appears to the Court that the conviction and sentence on Count 30 should simply be

vacated. But Petitioner argues that he is entitled to a plenary re-sentencing at which he would

get the benefit of Section 403 of the First Step Act, which provided that § 924(c) and (j)

convictions returned at the same trial should not be “stacked.” (Doc. 1158 at 5.) This argument




        12
          Even if the claim were timely, I would find it to be procedurally barred for failure to
raise it on direct appeal, and that it fails on the merits, essentially for the reasons stated by the
Government. (See Doc. 1150 at 37-44.)

                                                   13
            Case 7:16-cv-09418-CS Document 38 Filed 03/25/21 Page 14 of 14




was made in reply and the Government has not had the opportunity to respond to it.13

Accordingly, the Government shall state its position by letter no later than April 22, 2021, and

Petitioner may reply no later than May 6, 2021.

SO ORDERED.

Dated: March 25, 2021
       White Plains, New York




                                                       _____________________________
                                                       CATHY SEIBEL, U.S.D.J.




       13
         The Government has suggested that Petitioner has the right to opt for a formal
resentencing, (see Doc. 1150 at 3, 45), but has not addressed the First Step Act issue.

                                                  14
